Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.Claim 17, 21 and 24-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17, the paragraph setting forth component A’ is indefinite in calling for two different compounds linked with the term –and--.  It is not clear if applicant intended to recite these two compounds in the alternative—ie, using the term –or--  since clearly component A’ cannot be made of both of these compounds.  Perhaps applicant means that component A’ is a mixture of the two compounds. If so, such needs to be clearly set forth.  Clarification is required as to exactly what component A’ comprises in claim 17.  
2.The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17, 18, 21, 24, 26-33, and 40 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kubo et al 2015/0212300 (see paragraphs 0071, 0078, 0079, 0094, 0104, 0109, 0103, 0108, 0097, 0100 and 0094).
Kubo et al is applied essentially for reasons of record, the applied reference disclosing the instant components A’ and A’’ (paragraphs 0071 and 0078) in the instant amount (paragraph 0079), components B’ and B’’ (paragraph 0104) in the instant amount . 
3.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25 and 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubo et al 2015/0212300 for reasons of record as set forth in paragraph 2, supra, and the previous action.
4.The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
5.Claims 17, 18, 21, 24-36 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,988,569 in view of Kubo et al 2015/0212300. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the previously issued patent set forth substantially the instant composition, product and method lacking at best clear recitations to the exact compounds used for components A, B and C.  As already noted in paragraph 2, supra, Kubo et al -300 discloses these compounds and one of ordinary skill in the art would have been able to pick and choose such suitable compounds as taught by Kubo et al for the composition, article and method as set forth in US Patent No. 10,988,569.   
6.Claims 17, 18, 21, 24-36 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,988,568 in view of Kubo et al 2015/0212300. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the previously issued patent set forth substantially the instant composition, product and method lacking at best clear recitations to the exact compounds used for components A, B and C.  As already noted in paragraph 2, supra, Kubo et al -300 discloses these compounds and one of ordinary skill in the art would have been able to pick and choose such suitable compounds as taught by Kubo et al for the composition, article and method as set forth in US Patent No. 10,988,568.

8.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
   

/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742